Title: To James Madison from Dennis Smelt, 23 December 1808
From: Smelt, Dennis
To: Madison, James



Sir,
Washington, Decr. 23. ’08.

At the present moment, the Laws of the (U. S.) are printed by authority, I believe, only at Augusta.  As Milledgeville is now the Capitol of our state, and in a very thick settlement, perhaps Sir, you may deem it proper, that the laws shou’d also obtain publicity at that place.  In this event, with due deference, I recommend as Printer, Alexr. Mc:Millan, a Man of good Fame, and attached to the Union. I have the honor to be Sir, very respectfully, yr. Obedt. Servt.

Dennis Smelt; M. D.

